IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Frank Hughes,                             :
                   Petitioner             :
                                          :   No. 826 C.D. 2021
            v.                            :
                                          :   Submitted: December 30, 2021
Wawa, Inc. (Workers’                      :
Compensation Appeal Board),               :
                 Respondent               :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE McCULLOUGH                                 FILED: August 8, 2022


            Frank Hughes (Claimant) seeks review of the July 8, 2021 order of the
Workers’ Compensation Appeal Board (Board), which affirmed the Workers’
Compensation Judge’s (WCJ) denial of his penalty petition and the partial termination
petition filed by Wawa, Inc. (Employer). Upon review, we affirm.
                        I.      Factual and Procedural History
            On May 1, 2000, Claimant sustained a work-related injury while working
as a truck driver for Employer. On August 24, 2011, the parties entered into a
Compromise and Release (C&R) Agreement approved by the WCJ resolving wage loss
benefits and describing Claimant’s compensable injuries as low back herniated discs,
anxiety, depressive state, and pain disorder. The medical portion of Claimant’s claim
remained open.
      A. 2018 UR Requests Pertaining to Prescriptions of Oxycontin
            In 2018, Employer filed two Utilization Review (UR) requests to
determine whether certain prescriptions for Oxycontin provided to Claimant by Dr.
Robert Sing and Dr. Christopher Davis were reasonable and necessary. In a UR
determination circulated on May 15, 2018, the WCJ found that Employer had met its
burden of proof to establish that there should be modifications and limitations of the
Claimant’s office visits and prescriptions for Oxycontin provided to Claimant by Dr.
Davis. The WCJ credited Employer’s expert testimony that a reduction of Oxycontin
was necessary along with the expectations of a reduction over time. The WCJ
concluded the following treatment of Dr. Davis to be unreasonable and unnecessary
from April 12, 2018, and ongoing: routine office visits more frequently than once per
month, Oxycontin 60 mg at noon, and Oxycontin 80 mg 1 tablet every 12 hours.
            Relatedly, the WCJ circulated a UR determination regarding the treatment
of Dr. Sing, which concluded that the following treatment was unreasonable and
unnecessary: Oxycontin 80 mg once every 12 hours, and Oxycontin 30 mg one twice
per day beyond June 7, 2019.
            Claimant filed an appeal of the determinations of the WCJ to the Board,
which affirmed. On December 13, 2021, this Court issued an opinion and order
affirming the Board’s order. See Hughes v. Wawa (Workers’ Compensation Appeal
Board), 271 A.3d 922, 925 (Pa. Cmwlth. 2021).


      B. Employer’s Partial Termination Petition – Psychological Only
            Meanwhile, on August 12, 2019, Employer filed a petition for partial
termination of benefits, seeking termination of benefits related only to the
psychological component of Claimant’s work injury based on the full recovery opinion



                                          2
of psychiatrist Dr. Larry Rotenberg. (Reproduced Record (R.R.) at 1a-2a.) In support
of its partial termination petition, Employer presented the deposition testimony of Dr.
Rotenberg, who had performed an independent psychiatric evaluation of Claimant on
May 15, 2019. Dr. Rotenberg’s evaluation took place over two hours during which
Claimant was administered a battery of psychological tests. Ultimately, Dr. Rotenberg
determined that Claimant had fully recovered from his accepted psychological injuries,
which occurred nearly 20 years earlier. Dr. Rotenberg explained that an adjustment
disorder, per the Diagnostic and Statistical Manual, generally lasts three months and
may be extended to six months. Id. at 63a. He further opined Claimant’s ongoing
issues and need for ongoing psychiatric treatment were totally unrelated to his work
injury. Id. at 64a-65a.
             On cross-examination, Dr. Rotenberg testified it was his understanding
that Claimant’s work-related psychiatric diagnosis was an adjustment disorder. Id. at
70a. He agreed there are several classifications of depression in the Diagnostic and
Statistical Manual, including major depression, dysthymic disorder, and adjustment
disorder with depressed mood. He added that no depression, adjustment disorder, or
dysthymic disorder lasts for 20 years. Dr. Rotenberg’s opinions did not change
following cross-examination. Id. at 99a.
             On October 23, 2019, the WCJ conducted a hearing on Employer’s partial
termination petition. Claimant testified that he regularly sees Dr. Singh and Dr. Jacques
Lipitz and was prescribed Amitriptyline for his depression and anxiety symptoms. Id.
at 202a-16a. He testified that his anxiety and depression are exacerbated whenever
Employer attempts to “cut his benefits off.”            Id. at 204a-08a.      Regarding
communications from Employer’s insurer, he testified that “I feel like I’m being




                                           3
bombarded and attacked all the time. Whenever something doesn’t go their way,
they’re on me.” Id. at 208a.
               As part of his opposition to the partial termination petition, Claimant
sought counsel fees pursuant to section 440(a) of the Workers’ Compensation Act
(Act).1 He argued that there was no reasonable basis for Employer’s termination
petition. He claimed that the termination petition was in retaliation for his refusal to
settle the medical part of his claim. In support, he submitted into evidence printouts of
various email correspondence exchanged among Claimant’s counsel, defense counsel,
and claims adjuster Lorie Myers, between January 5, 2017, and October 23, 2018,
which generally outlined inquiries directed periodically to Claimant’s counsel by Ms.
Myers as to the possibility of resolving Claimant’s entitlement to medical benefits.
Claimant argued that the emails evidenced an intentional campaign of harassment
designed to coerce him into resolving the medical part of his claim. Id. at 252a-60a.




       1
         Act of June 2, 1915, P.L. 736, as amended, added by section 3 of the Act of February 8,
1972, P.L. 25, 77 P.S. §996(a). Section 440(a) of the Act provides:

              (a) In any contested case where the insurer has contested liability in
                  whole or in part, including contested cases involving petitions to
                  terminate, reinstate, increase, reduce or otherwise modify
                  compensation awards, agreements or other payment arrangements
                  or to set aside final receipts, the employe or his dependent, as the
                  case may be, in whose favor the matter at issue has been finally
                  determined in whole or in part shall be awarded, in addition to the
                  award for compensation, a reasonable sum for costs incurred for
                  attorney’s fee, witnesses, necessary medical examination, and the
                  value of unreimbursed lost time to attend the proceedings:
                  Provided, That cost for attorney fees may be excluded when a
                  reasonable basis for the contest has been established by the
                  employer or the insurer.
77 P.S. §996(a).


                                                 4
       C. Claimant’s Penalty Petition – Failure to Pay for Oxycontin
                 On February 17, 2020, Claimant filed a penalty petition, alleging that
Employer failed to pay for necessary medical treatment in violation of section
306(f.1)(5) of the Act, 77 P.S. §531(5).2 (R.R. at 7a-9a.) Claimant presented, as proof,
an exhibit entitled “WIRX Medical Bill Package,” which contained Health Insurance
Claim Forms summarizing medications prescribed by Dr. Davis. The Health Insurance
Claim Forms indicated 24 prescriptions for varying dosages of Oxycontin between 20
mg and 60 mg (once per day and twice per day) with dates of service between April
11, 2019, and July 6, 2020. There was also documentation of prescriptions for
Amitriptyline, Valium, Oxycontin, and Narcan with a date of service of July 6, 2020.
Notably, the Health Insurance Claim Forms were all dated July 27, 2020. The exhibit
contained an affidavit of Nikki Pearsall of WIRX Pharmacy asserting that the bills
“were properly submitted” and remained unpaid. Id. at 326a-27a. There was also a
fee agreement between Claimant’s counsel and the pharmacy. No other supporting
documentation was provided in the exhibit.


       D. WCJ’s Decision
                 By a decision and order circulated on September 29, 2020, the WCJ
denied and dismissed both Employer’s partial termination petition and Claimant’s


       2
           Section 306(f.1)(5) provides in relevant part:

              The employer or insurer shall make payment and providers shall submit
              bills and records in accordance with the provisions of this section. All
              payments to providers for treatment provided pursuant to this act shall
              be made within thirty (30) days of receipt of such bills and records
              unless the employer or insurer disputes the reasonableness or necessity
              of the treatment provided pursuant to paragraph (6).
77 P.S. §531(5).


                                                    5
penalty petition.    Regarding Employer’s partial termination petition, the WCJ
concluded that Employer did not establish its right to termination of benefits related to
the psychological component of Claimant’s work injury. The WCJ found, however,
Employer’s partial termination petition was reasonable based on the presentation of Dr.
Rotenberg’s testimony, the submission of documents into evidence, and the cross-
examination of Claimant. Therefore, the WCJ declined to award counsel fees under
section 440(a) of the Act, 77 P.S. §996(a). Regarding Claimant’s penalty petition
alleging Employer’s failure to pay for various lower dosages of Oxycontin, the WCJ
found that Claimant had not met his burden of proving a violation of the Act. Id. at
327a.


        E. Board’s Decision
             On October 9, 2020, Claimant appealed the WCJ’s decision, asserting that
the WCJ capriciously disregarded evidence of Employer’s violation of the Act. He
argued that in the 2018 UR dispute, the WCJ found Oxycontin 80 mg once every 12
hours and Oxycontin 30 mg twice per day beyond June 7, 2019, unreasonable and
unnecessary. However, he argued, Employer has now refused to pay for any dose of
Oxycontin, even though they were lower than the dosages found unreasonable and
unnecessary in the 2018 UR dispute. He also argued that the WCJ erred in refusing to
award counsel fees under section 440(a) of the Act, 77 P.S. §996(a), because
Employer’s termination petition was unsupported as a matter of law. He further argued
that the WCJ capriciously disregarded evidence of Employer/insurer’s intentional
harassment and callous intention to exacerbate Claimant’s depression and coerce him
into a settlement of the medical component of his claim.




                                           6
             On July 8, 2021, the Board rejected all three issues and affirmed the
WCJ’s decision in its entirety. The Board determined that the WCJ did not capriciously
disregard evidence of a violation of the Act by Employer with respect to the allegedly
unpaid medical bills. The Board specifically cited the fact that Claimant’s bill exhibit
did not include the required medical report forms and Claimant did not establish that
Employer/insurer did not explicitly require those forms. The Board further affirmed
the determination that Employer had presented a reasonable contest with regard to the
partial termination petition based upon the testimony and opinions of Dr. Rotenberg
and, therefore, the WCJ was not required to award counsel fees. The Board also
addressed allegations by Claimant that Employer/insurer subjected Claimant to alleged
harassment by seeking to resolve the claim. The Board noted that the WCJ summarized
the evidence of these alleged communications and found that they were reasonable.
The Board noted that it was not in the position to overturn the WCJ on the issue of
evidentiary weight.
             On July 23, 2021, Claimant filed the instant petition seeking review of the
Board’s order.
                                   II.   Discussion
             Claimant raises the same three issues he raised before the Board. He
argues that the matter should be remanded because (1) the WCJ’s denial of his penalty
petition was the result of the WCJ’s capricious disregard of undisputed evidence that
Employer violated section 306(f.1)(5) of the Act, by failing to pay properly submitted
medical bills; (2) the WCJ erred in finding that Employer’s termination petition was
reasonable because Dr. Rotenberg’s opinions were incompetent; and (3) the WCJ
capriciously disregarded Employer/insurer’s bad faith motivations and conduct.




                                           7
   A. Reasonable Contest
            Claimant argues that Dr. Rotenberg’s testimony, upon which Employer’s
partial termination petition was based, was not competent and, therefore, was not
sufficient as a matter of law to support Employer’s contest. He argues that the WCJ,
therefore, should have awarded him counsel fees under section 440(a) of the Act. In
support, he points out that Dr. Rotenberg agreed that Claimant has severe depression
which requires aggressive treatment. He further contends that Dr. Rotenberg did not
know the judicially determined injury, and he identified no independent cause for an
admitted, ongoing, “severe” condition of the same nature as the work injury. Further,
Claimant contends that Dr. Rotenberg’s opinions were based on an incomplete and
inaccurate foundation because he relied on a report of a defense expert whose opinions
were rejected in the 2008 decision defining the work injury. (Claimant’s br. at 17.)
Upon reviewing the totality of the circumstances and the record, we disagree.
             Our Supreme Court recently clarified that Section 440(a)’s use of “shall”
is properly interpreted to mean that where “a contested case is resolved in favor of an
employee, a reasonable sum for attorney’s fees shall be awarded to the claimant. Such
an award is mandatory. Where, however, the employer has established a reasonable
basis for the contest, an award of attorney’s fees may be excluded.” Lorino v. Workers’
Compensation Appeal Board (Commonwealth of Pennsylvania), 266 A.3d 487, 494
(Pa. 2021) (emphasis in original). “This section is intended to deter unreasonable
contests of workers’ compensation claims and to ensure that successful claimants
receive compensation, undiminished by the costs of litigation.” U.S. Steel Corp. v.
Workers’ Compensation Appeal Board (Luczki), 887 A.2d 817, 821 (Pa. Cmwlth.
2005).




                                          8
             “A reasonable contest is established when medical evidence is conflicting
or susceptible to contrary inferences, and there is an absence of evidence that an
employer’s contest is frivolous or filed to harass a claimant.” Id. The employer bears
the burden of proving a reasonable basis for contesting liability. Department of
Corrections v. Workers’ Compensation Appeal Board (Clark), 824 A.2d 1241, 1244
(Pa. Cmwlth. 2003). The question of whether a contest is reasonable is one of law,
reviewable by this Court based upon the record.            McGoldrick v. Workmen’s
Compensation Appeal Board (Acme Markets, Inc.), 597 A.2d 1254, 1257 (Pa. Cmwlth.
1991). In determining the reasonableness of the contest, this Court must look to the
totality of the circumstances. Majesky v. Workmen’s Compensation Appeal Board
(Transit America, Inc.), 595 A.2d 761, 764 (Pa. Cmwlth. 1991). A reasonable contest
is established when medical evidence is conflicting or susceptible to contrary
inferences, and there is no evidence that an employer’s contest was frivolous or
intended to harass a claimant. Orenich v. Workers’ Compensation Appeal Board
(Geisinger Wyoming Valley Medical Center), 863 A.2d 165 (Pa. Cmwlth. 2004).
             In the present matter, the WCJ correctly determined that Employer’s
partial termination petition was prompted to resolve a genuinely disputed issue. Elite
Carpentry Contractors v. Workmen’s Compensation Appeal Board (Dempsey), 636
A.3d 250 (Pa. Cmwlth. 1993). The facts of record show that Employer presented the
testimony of a qualified, unequivocal medical expert who, if found credible, would
have supported its petition for termination. Dr. Rotenberg’s testimony revealed that he
had an understanding of Claimant’s work-related psychological injury, both the legally
accepted injury and the most recent diagnoses of Claimant’s medical expert in this case,
Dr. Lipitz. Claimant’s argument that the opinions of Dr. Rotenberg were not competent
based upon his knowledge of the legally accepted injury is rejected. Dr. Rotenberg



                                           9
provided    adequate    explanations   for    Claimant’s    continuing   psychological
symptomatology as unrelated to the work injury. (R.R. at 98a-198a.) Dr. Rotenberg
acknowledged the adjudicated psychiatric injuries.         Dr. Rotenberg opined that
Claimant recovered from the adjustment disorder with mixed anxiety and depressive
mood a long time ago because an adjustment disorder generally lasts for 3 months and
perhaps 6 months and does not last for 20 years by definition in accordance with the
Diagnostic and Statistical Manual. Id. at 98-198a. The WCJ did not credit these
opinions and did not find full recovery of Claimant’s psychological injuries; however,
the WCJ concluded that Employer had presented a reasonable contest. We find no
error in this conclusion.


   B. Capricious Disregard of Evidence of a Violation of the Act
             Claimant argues that the WCJ’s failure to grant his penalty petition was
based on the WCJ’s capricious disregard of evidence, which, according to Claimant,
proved unconditionally that Employer violated the Act. Claimant contends that during
the 2018 UR dispute, six experts “suggested” trying a lower dose of Oxycontin.
Claimant contends that the bills identify the doses of medicine prescribed, which were
lower than the doses that were subject to the 2018 UR dispute. Claimant alleges that
Employer violated the Act by refusing to pay for the lower dosages. He further
contends that an undisputed and unopposed Affidavit of a pharmacy employee, Nikki
Pearsall, reflects that the bills were properly submitted and remain unpaid by the
insurer. Therefore, there was sufficient evidence to establish a violation of section
306(f.1) of the Act, which requires employers to pay a provider’s bill within 30 days
of receipt thereof.     He contends that the WCJ capriciously disregarded this
uncontroverted evidence that the Act was violated.



                                         10
             The capricious disregard standard is the standard of review employed
where the party with the burden of proof is the only party to present evidence, and that
burdened party loses. Russell v. Workmen’s Compensation Appeal Board (Volkswagen
of America), 550 A.2d 1364 (Pa. Cmwlth. 1988).
             Here, because Claimant lost his penalty petition and Employer did not
present any evidence on the question of whether the Act was violated, we must use the
standard of capricious disregard. In utilizing this capricious disregard standard, we
must decide whether the WCJ willfully and deliberately disregarded competent
testimony and relevant evidence that one of ordinary intelligence could not possibly
have avoided in reaching a result. Arena v. Packaging Systems Corp., 507 A.2d 18
(Pa. 1986). The WCJ’s decision must at the very least contain a rational basis in the
evidence of record, which could explain her findings.          McGarry v. Workmen’s
Compensation Appeal Board (Morrissey), 606 A.2d 648 (Pa. Cmwlth. 1992). “If
specific credibility determinations appear that support the result of the adjudication,
then we may affirm the decision below on the basis that the burdened party failed in
his burden to persuade the factfinder.” Kirkwood v. Unemployment Compensation
Board of Review, 525 A.2d 841, 844 (Pa. Cmwlth. 1987) (emphasis omitted).
             Upon review, we cannot agree that the WCJ capriciously disregarded
evidence that established a violation. Under the Act, an employer’s obligation to pay
medical expenses does not arise until the expenses are submitted on the prescribed
forms and the required medical reports are submitted. 77 P.S. §531; AT&T v. Workers’
Compensation Appeal Board (DiNapoli), 728 A.2d 381 (Pa. Cmwlth. 1999). Section
306(f.1)(2) of the Act provides, in this regard, as follows:

             Any provider who treats an injured employe shall be required
             to file periodic reports with the employer on a form
             prescribed by the [Department of Labor and Industry


                                           11
               (department)] which shall include, where pertinent,
               history, diagnosis, treatment, prognosis and physical
               findings. The report shall be filed within ten (10) days of
               commencing treatment and at least once a month
               thereafter as long as treatment continues. The employer
               shall not be liable to pay for such treatment until a report
               has been filed.
77 P.S. §531(2) (emphasis added).3
               Where a failure to pay medical bills is the alleged Act violation, a claimant
must establish that the medical bills were submitted to the insurer, and those bills must
be presented for inclusion in the record.               Roadway Express, Inc. v. Workers’
Compensation Appeal Board (Iwasko), 723 A.2d 1076 (Pa. Cmwlth. 1999).                              A
workers’ compensation claimant is not entitled to recover payment of a bill from his
employer where the bill is not properly submitted.                      Budd Co. v. Workers’
Compensation Appeal Board (Kan), 858 A.2d 170, 180 (Pa. Cmwlth. 2004).4
               Here, Claimant had the burden of establishing a violation. Shuster v.
Workers’ Compensation Appeal Board (Pennsylvania Human Relations Commission),
745 A.2d 1282, 1288 (Pa. Cmwlth. 2000). To meet that burden, Claimant presented
the “WIRX Medical Bill Package,” containing Health Insurance Claim Forms
summarizing medications prescribed by Dr. Davis and an Affidavit of a pharmacy
employee, Nikki Pearsall, which stated that the bills were properly submitted and


       3
          See also 34 Pa. Code §127.203(d) (“If a provider does not submit the required medical
reports on the prescribed form, the insurer is not obligated to pay for the treatment covered by the
report until the required report is received by the insurer.”).
        4
          Our courts have held that a provider’s failure to submit the required medical reports to the
insurer does not excuse the employer from penalties where the insurer did not consistently require
them. Department of Transportation v. Workers’ Compensation Appeal Board (Clippinger), 38 A.3d
1037 (Pa. Cmwlth. 2011). However, Claimant did not submit any evidence demonstrating that
Employer had a history of paying bills that were not accompanied with the requisite forms. Without
credible evidence showing that Employer accepted bills for payment that were not in compliance with
the Act, the rule announced in Clippinger is inapplicable.


                                                 12
remained unpaid. Ms. Pearsall’s conclusory Affidavit attesting that the bills were
“properly submitted,” however, was not determinative of whether Employer violated
the Act. Despite the attestations in the Affidavit, there was no evidence that Dr. Davis’s
bills were properly submitted with the required medical reports in accordance with
section 306(f.1)(2) of the Act. To the contrary, the record demonstrates that the “WIRX
Medical Bill Package” contained no supporting medical notes, or diagnosis, or
description of treatment or any other explanation of the dosages of Oxycontin
prescribed that would enable Employer/insurer to assess the reasonableness or
necessity of the treatment. Moreover, providers that treat injured employees are
required to submit the required medical reports within 10 days of commencing
treatment and at least once a month thereafter as long as treatment continues. Section
306(f.1)(2) of the Act, 77 P.S. §531(2). By Claimant’s own admission, the only
documents provided to Employer were the Health Insurance Claim Forms, which
contained a mere summary of the dates and dosages of Oxycontin and which are all
dated July 27, 2020, after the penalty petition was filed on February 17, 2020.
             To the extent Claimant maintains that Employer was automatically
obligated to pay for the various dosages of Oxycontin, without supporting medical
records, simply because they were “lower” than those previously found unnecessary
and unrelated to the work injury, we disagree. An employer’s obligation to pay for
reasonable medical and surgical services needed by an injured employee extends only
to those expenses connected to an employee’s work-related injury. Halvorsen v.
Workmen’s Compensation Appeal Board (Congoleum Corp.), 632 A.2d 973 (Pa.
Cmwlth. 1993). Here, the 2018 UR proceedings resulted in the determination that the
Oxycontin prescribed by Dr. Davis from April 12, 2018, and beyond was unrelated to
the work injury and unnecessary. Evidently, Dr. Davis lowered Claimant’s dosages of



                                           13
Oxycontin in response to the 2018 UR proceedings. However, without Dr. Davis’s
medical records containing a medical explanation of the new lower dosages, the current
needs of Claimant, the tapering plan, and how much or why the lower dosages were
reasonable, Employer had no factual basis upon which to confirm or deny causation or
the reasonableness and necessity of the underlying treatment represented by these bills
or to decide whether it had a valid basis upon which to seek a UR. Under section
306(f.1)(2) of the Act, Employer was not required to pay for this treatment.5
               Accordingly, based on this record and in these circumstances, we find that
the Board correctly determined that the WCJ did not willfully and deliberately
disregard Claimant’s evidence that he claimed established Employer’s violation of the
Act. As detailed above, Claimant’s evidence lacked credible and persuasive proof of
a violation of the Act justifying penalties. We, therefore, reject Claimant’s contention
the WCJ capriciously disregarded competent evidence.


   C. Capricious Disregard of Evidence of Harassment
               In his final issue, Claimant contends that the WCJ capriciously
disregarded evidence of Claims Representative Lorie Myers’ intentional harassment
and callous intention to exacerbate Claimant’s depression and coerce him into a
settlement.
               The capricious disregard standard of review is “not to be applied in such
a manner to intrude on the agency fact-finding role and discretionary decision-making
authority.” Ward v. Workers’ Compensation Appeal Board (City of Philadelphia), 966
A.2d 1159, 1164 (Pa. Cmwlth. 2009).


       5
        That said, we see no impediment to Dr. Davis resubmitting the bills on the appropriate forms,
and with the required reports, as mandated by the regulations promulgated under the Act.


                                                 14
              We do not agree that Claimant’s argument can be fairly characterized as
one involving the WCJ’s capricious disregard of evidence. Instead, it is a challenge to
the WCJ’s fact-finding role. The WCJ summarized the communications and rejected
Claimant’s claims of harassment and coercion. In other words, the WCJ did not agree
that the emails directed to Claimant’s counsel, asking if Claimant was interested in
settling the medical portion of his claim, rose to the level of “harassment.”
              The WCJ has complete authority over questions of credibility, conflicting
medical evidence, and evidentiary weight. Sherrod v. Workmens’ Compensation
Appeal Board (Thoroughgood, Inc.), 666 A.2d 383 (Pa. Cmwlth. 1995). As matters of
credibility and evidentiary weight are within the sole province of the fact-finder,
Pittsburgh Mercy Health System v. Bureau of Workers’ Compensation, Fee Review
Hearing Office (U.S. Steel Corporation), 980 A.2d 181, 184-85 (Pa. Cmwlth. 2009),
we will not reweigh the evidence or substitute our credibility determinations for those
of the WCJ.
              The Board is affirmed.




                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge




                                           15
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Frank Hughes,                        :
                 Petitioner          :
                                     :    No. 826 C.D. 2021
           v.                        :
                                     :
Wawa, Inc. (Workers’                 :
Compensation Appeal Board),          :
                 Respondent          :



                                  ORDER


           AND NOW, this 8th day of August, 2022, the July 8, 2021 decision of
the Workers’ Compensation Appeal Board is hereby AFFIRMED.



                                         ________________________________
                                         PATRICIA A. McCULLOUGH, Judge